 1
 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8
     LEON E. MORRIS,                                    Case No. 1:20-cv-00165-NONE-EPG (PC)
 9
                         Plaintiff,                     ORDER GRANTING DEFENDANT’S
10                                                      SECOND MOTION TO MODIFY THE
     v.                                                 SCHEDULING ORDER
11
     JOELSON,
12                                                       (ECF No. 34)
                         Defendant.
13

14           On May 28, 2021, Defendant filed a second motion to modify the scheduling order. (ECF

15   No. 34). Defendant asks the Court “to modify the December 16, 2020 Scheduling Order (ECF

16   No. 25) to extend the deadlines to file motions to compel to July 31, 2021, and responses to

17   August 14, 2021, non-expert discovery to October 13, 2021, and dispositive motions to

18   November 13, 2021. The current deadline to file motions to compel is May 31, 2021, and

19   responses is August 14, 2021, non-expert discovery is August 13, 2021, and dispositive motions

20   is September 13, 2021.” (Id. at 1). “The extensions are needed allow defense counsel to

21   complete necessary written discovery, and to compel responses, if necessary.” (Id.). “Plaintiff

22   has not served his initial disclosures. Notwithstanding Defendant’s pending Motion to Dismiss,

23   Defendant has not completed written discovery and as evidenced by Plaintiff’s non-

24   responsiveness to discovery on the issue of exhaustion of administrative remedies and the failure

25   to serve court ordered initial disclosures, motions to compel will likely be necessary.

26   Additionally, written discovery could avoid the need to take Plaintiff’s deposition.” (Id. at 2).

27           The Court finds good cause to grant Defendant’s motion. The remaining dates and

28   deadlines in this case are as follows:

                                                     -1-
 1   Event                                     Deadline/Date
 2   Motions to compel                         July 31, 2021

 3    Responses to motions to compel           August 14, 2021
      Non-expert Discovery                     October 13, 2021
 4
      Deadline:
      Dispositive motions                      November 13, 2021
 5
      Expert Disclosures                       March 14, 2022
 6
      Rebuttal Expert Disclosures              April 13, 2022
 7
      Plaintiff’s Pretrial Statement           May 13, 2022
 8    Motions for Attendance of Incarcerated May 13, 2022
 9    Witnesses

10    Deadline for Plaintiff to Notify Court May 13, 2022
      in Writing of the Name and Location of
11
      each Unincarcerated Witness Who
12    Refuses to Testify Voluntarily
13    Oppositions to Motions for Attendance June 13, 2022
14    of Incarcerated Witnesses

15    Defendants’ Pretrial Statement           June 13, 2022
16    Deadline for Plaintiff to Submit Money June 13, 2022
      Orders if He Wants to Have Marshals
17
      Service Serve Unincarcerated
18    Witnesses Who Refuse to Testify
19    Voluntarily
      Telephonic Trial Confirmation Hearing July 13, 2022, 8:15 a.m., Courtroom 4 (NONE)
20
21          All other terms and conditions of the Scheduling Order remain in full force and effect.
     IT IS SO ORDERED.
22
23      Dated:     June 1, 2021                                 /s/
                                                      UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                    -2-
